Exhibit 10.6

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the
     1st      day of January 2007 (“Commencement Date”), by and between
EagleBank, a Maryland corporation (“Eagle”), and Susan G. Riel (“Riel”).

RECITAL

Eagle desires to retain Riel as Executive Vice President and Chief Operating
Officer of Eagle and Riel desires to accept such employment, all upon the terms
and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the recital, the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement, intending to be legally bound, agree as follows:

1.                                       Certain Definitions. As used in this
Agreement, the following terms have the meanings set forth below:

1.1   “Commencement Date” means the date first written above.

1.2   “Bank Regulatory Agency” means any governmental authority, regulatory
agency, ministry, department, statutory corporation, central bank or other body
of the United States or of any other country or of any state or other political
subdivision of any of them having jurisdiction over Eagle or any transaction
contemplated, undertaken or proposed to be undertaken by Eagle, including, but
not necessarily be limited to:

(a)   the Federal Deposit Insurance Corporation or any other federal or state
depository insurance organization or fund;

(b)   the Federal Reserve System, the Comptroller of the Currency, the Maryland
Division of Financial Institutions, or any other federal or state bank
regulatory or commissioner’s office;

(c)   any Person established, organized, owned (in whole or in part) or
controlled by any of the foregoing; and

(d)   any predecessor, successor or assignee of any of the foregoing.

1.3   “Board” means the Board of Directors of Eagle.

1.4   “Bylaws” means the Bylaws of Eagle as in effect from time to time.

1.5   “EBI” means Eagle Bancorp, Inc., a Maryland corporation.

1.6   “Person” means any individual, firm, association, partnership,
corporation, limited liability company, group, governmental agency or other
authority, or other organization or entity.

2.                                       Employment; Term.

2.1   Position. Eagle hereby employs Riel to serve as Executive Vice President
and Chief Operating Officer of Eagle.

2.2   Term. The term of this Agreement and Riel’s employment hereunder shall
commence with the Commencement Date and continue until December 31, 2009 (the
“Term”), unless sooner terminated in accordance with the provisions of this
Agreement.

1


--------------------------------------------------------------------------------


3.                                       Duties of Riel.

3.1 Nature and Substance. Riel shall report directly to and shall be under the
direction of the Chief Executive Officer of Eagle. The specific powers and
duties of Riel shall be established, determined and modified by and within the
discretion of the Board.

3.2 Performance of Services. Riel agrees to devote her full business time and
attention to the performance of her duties and responsibilities under this
Agreement, and shall use her best efforts and discharge her duties to the best
of her ability for and on behalf of Eagle and toward its successful operation.
Riel shall comply with all laws, statutes, ordinances, rules and regulations
relating to her employment and duties. During the Term of this Agreement, Riel
shall not at any time or place directly or indirectly engage or agree to engage
in any business or practice related to the banking business with or for any
other Person to any extent whatsoever, other than to the extent required by the
terms and conditions of this Agreement. Riel agrees that while employed by Eagle
she will not without the prior written consent of the Board, engage, or obtain a
financial or ownership interest, in any other business, employment, consulting
or similar arrangement, or other undertaking (an “Outside Arrangement”) if such
Outside Arrangement would interfere with the satisfactory performance of Riel’s
duties to Eagle, present a conflict of interest with Eagle and/or EBI, breach
Riel’s duty of loyalty or fiduciary duties to Eagle and/or EBI, or otherwise
conflict with the provisions of this Agreement; provided, however, that Riel
shall not be prevented from investing Riel’s assets in such form or manner as
would not require any services on the part of Riel in the operation or the
affairs of the entities in which such investments are made and provided such
investments do not present a conflict of interest with Eagle and/or EBI. Riel
shall promptly notify the Board of any Outside Arrangement and provide Eagle
with any written agreement in connection therewith.

4.                                     Compensation Benefits. As full
compensation for all services rendered pursuant to this Agreement and the
covenants contained herein, Eagle shall pay to Riel the following:

4.1   Salary. Beginning on the Commencement Date, Riel shall be paid a salary
(“Salary”) of Two Hundred Twenty Thousand Five Hundred Dollars ($220,500.00) on
an annualized basis.  Eagle shall pay Riel’s Salary in equal installments in
accordance with Eagle’s regular payroll periods as may be set by Eagle from time
to time. Riel’s salary shall be further increased from time to time at the
discretion of the Board.  Riel shall also be entitled to certain incentive bonus
payments as determined by the Board in its sole discretion.

4.2   Withholding. Payments of Salary shall be subject to the customary
withholding of income and other employment taxes as is required with respect to
compensation paid by an employer to an employee.

4.3   Vacation and Leave.  Riel shall be entitled to such vacation and leave as
may be provided for under the current and future leave and vacation policies of
Eagle for executive officers.

4.4   Office Space. Eagle will provide customary office space and office support
to Riel beginning on the Commencement Date.

4.5   Car Allowance.  Eagle will pay Riel a monthly car allowance of Seven
Hundred Fifty Dollars ($750.00).

4.6         Non-Life Insurance. Eagle will provide Riel with group health,
disability and other insurance as Eagle may determine appropriate for all
employees of Eagle.

4.7 Life Insurance.

4.7.1 Eagle will obtain, and maintain at all times while this Agreement is in
effect, a term life insurance policy (the “Policy”) on Riel in the amount of
Seven Hundred Fifty Thousand ($750,000.00), the particular product and carrier
to be chosen by Eagle in its discretion. Riel shall have the right to designate
the beneficiary of the Policy. Eagle will pay the premium for the Policy.  In
the event Riel is rated and the premium exceeds the standard rate, the Policy
amount shall be lowered to the maximum amount that can be purchased at the
standard rate for a Seven Hundred Fifty Thousand ($750,000.00) policy.  For
example, if Riel is rated and the standard rate for a Seven Hundred Fifty
Thousand ($750,000.00) policy would acquire a Five Hundred Thousand
($500,000.00) policy, Eagle would only be required to purchase the Five Hundred
Thousand ($500,000.00) policy.

2


--------------------------------------------------------------------------------


4.7.2 Eagle may, at its cost, obtain and maintain “key-man” life insurance
and/or Bank-owned life insurance on Riel in such amount as determined by the
Board from time to time. Riel agrees to cooperate fully and to take all actions
reasonably required by Eagle in connection with such insurance.

4.8   Expenses. Eagle shall promptly upon presentation of proper expense reports
therefore reimburse Riel, in accordance with the policies and procedures
established from time to time by Eagle for its senior executive officers, for
all reasonable and customary travel (other than local use of an automobile for
which Riel is being  provided the car allowance) and other out-of-pocket
expenses incurred by Riel in the performance of her duties and responsibilities
under this Agreement and promoting the business of Eagle, including appropriate
membership fees, dues and the cost of attending meetings and conventions.

4.9   Retirement Plans. Riel shall be entitled to participate in any and all
qualified pension or other retirement plans of Eagle which may be applicable to
executive personnel of Eagle.

4.10 Other Benefits. While this Agreement is in effect, Riel shall be entitled
to all other benefits that Eagle provides from time to time to its senior
executive officers, including, but not limited to, any stock option plan and
other incentive plans.

4.11 Eligibility.  Participation in any health, life, accident, disability,
medical expense or similar insurance plan or any qualified pension or other
retirement plan shall be subject to the terms and conditions contained in such
plan. All matters of eligibility for benefits under any insurance plans shall be
determined in accordance with the provisions of the applicable insurance policy
issued by the applicable insurance company.

4.12 Warrants. Riel shall be issued warrants or options to acquire shares of EBI
stock from time to time at the discretion of the Board of Directors of EBI
following a recommendation by the Board.  Additional options may be granted
during the term of this Agreement.

5.                                       Conditions Subsequent to Continued
Operation and Effect of Agreement.

5.1   Continued Approval by Bank Regulatory Agencies. This Agreement and all of
its terms and conditions, and the continued operation and effect of this
Agreement and Eagle’s continuing obligations hereunder, shall at all times be
subject to the continuing approval of any and all Bank Regulatory Agencies whose
approval is a necessary prerequisite to the continued operation of Eagle. Should
any term or condition of this Agreement, upon review by any Bank Regulatory
Agency, be found to violate or not be in compliance with any then-applicable
statute or any rule, regulation, order or understanding promulgated by any Bank
Regulatory Agency, or should any term or condition required to be included
herein by any such Bank Regulatory Agency be absent, this Agreement may be
rescinded and terminated by Eagle if the parties hereto cannot in good faith
agree upon such additions, deletions, or modifications as may be deemed
necessary or appropriate to bring this Agreement into compliance.

6.                                       Termination of Agreement. This
Agreement may be terminated prior to expiration of the Term as provided below.

6.1  Definition of Cause. For purposes of this Agreement, “Cause” means:

(a) any act of theft, fraud, intentional misrepresentation or similar conduct by
Riel in connection with or associated with the services rendered by Riel to
Eagle under this Agreement;

(b) any failure of this Agreement to comply with any Bank Regulatory Agency
requirement which is not cured in accordance with Section 5.1 within a
reasonable period of time after written notice thereof;

(c) any Bank Regulatory Agency action or proceeding against Riel as a result of
her negligence, fraud, malfeasance or misconduct;

(d) any of the following conduct on the part of Riel that Riel has not been
corrected or cured within thirty (30) days after having received written notice
from Eagle detailing and describing such conduct:

3


--------------------------------------------------------------------------------


(i)             the use of drugs, alcohol or other substances by Riel to an
extent which materially interferes with or prevents Riel from performing Riel’s
duties under this Agreement;

(ii)          failure by or the inability of Riel to devote full time, attention
and energy to the performance of Riel’s duties pursuant to this Agreement (other
than by reason of her death or disability);

(iii)       intentional material failure by Riel to carry out the explicit
lawful and reasonable directions, instructions, policies, rules, regulations or
decisions of the Board which are consistent with her position; or

(iv)      willful or intentional misconduct on the part of Riel that results in
substantial injury to Eagle or any of its parent, subsidiaries or affiliates.

6.2   Termination by Eagle.

6.2.1 For Cause. Eagle shall have the right to cancel and terminate this
Agreement and Riel’s employment for Cause immediately on written notice, with
Riel’s compensation and benefits ceasing as of Riel’s last day of employment,
provided, however, that Riel shall be entitled to benefits through the last day
of employment and accrued compensation to that date.

6.2.2 Without Cause. Eagle shall have the right to cancel and terminate this
Agreement and Riel’s employment at any time on written notice without Cause for
any or no reason, with Riel’s compensation and benefits ceasing as of Riel’s
last day of employment, subject to the provisions of Section 6.4. and Article 8.

6.3 Termination by Riel. Riel shall have the right to cancel and terminate this
Agreement and her employment at any time on sixty (60) days prior written notice
to the Board, with Riel’s compensation and benefits ceasing as of Riel’s last
day of employment, provided, however, that Riel shall be entitled to benefits
through the last day of employment and accrued compensation to that date.

6.4 Severance. Except as set forth below, if Riel’s employment with Eagle is
terminated by Eagle or its successors during the Term without Cause, Eagle
shall, for the balance of the Term, continue to pay Riel, in the manner set
forth below, Riel’s Salary at the rate being paid as of the date of termination;
provided, however, that Riel shall not be entitled to any such payments of
Salary if (i) her employment is terminated due to her death or long-term
disability, or (ii) this Agreement is rendered null and void pursuant to Section
5.1, or (iii) there is a Change in Control Termination (as defined in Section
8.2).  Any Salary due Riel pursuant to this Section 6.4 shall be paid to Riel in
installments on the same schedule as Riel was paid immediately prior to the date
of termination, each installment to be the same amount Riel would have been paid
under this Agreement if she had not been terminated. In the event Riel breaches
any provision of Article 7 of this Agreement, Riel’s entitlement to any Salary
payable pursuant to this Section 6.4, if and to the extent not yet paid, shall
thereupon immediately cease and terminate.

7.                                       Confidentiality; Non-Competition;
Non-Interference.

7.1 Confidential Information.  Riel, during employment by Eagle, will have
access to and become familiar with various confidential and proprietary
information of Eagle, its parent, subsidiaries and/or affiliates and/or relating
to the business of Eagle, its parent, subsidiaries and/or affiliates
(“Confidential Information”), including, but not limited to: business plans;
operating results; financial statements and financial information; contracts;
mailing lists; purchasing information; customer data (including lists, names and
requirements); feasibility studies; personnel related information (including
compensation, compensation plans, and staffing plans); internal working
documents and communications; and other materials related to the businesses or
activities of Eagle, its parent, subsidiaries and/or affiliates which is made
available only to employees with a need to know or which is not generally made
available to the public. Failure to mark any Confidential Information as
confidential, proprietary or protected information shall not affect its status
as part of the Confidential Information subject to the terms of this Agreement.

4


--------------------------------------------------------------------------------


7.2 Nondisclosure. Riel hereby covenants and agrees that Riel shall not at any
time, directly or indirectly, disclose, divulge, reveal, report, publish, or
transfer any Confidential Information to any Person, or use Confidential
Information in any way or for any purpose, except as required in the course of
Riel’s employment by Eagle. The covenant set forth in this Section 7.2 shall not
apply to information now known by the public or which becomes known generally to
the public (other than as a result of a breach of this Article 7 by Riel) or
information that is customarily shown or disclosed.

7.3 Nondisclosure of this Agreement:  The terms, conditions and fact of this
Agreement are strictly confidential.  For the duration of Riel’s employment,
Riel agrees not to disclose, directly or indirectly, the existence of this
agreement or any of the terms and conditions herein to any person except that
Riel may disclose the existence of this Agreement or the terms and conditions
herein to Riel’s immediate family, tax, financial or legal advisers, prospective
employers (with whom Riel’s employment is not prohibited by Paragraph 7.5), any
taxing authority, or as required by law.  If Riel is asked about the existence
and/or terms and conditions of this Agreement, Riel is permitted to state only
that “the terms of my employment are a confidential matter that I am not able to
disclose.”  Riel acknowledges that the terms of this Paragraph 7.3 are a
material inducement for Employer to enter into this Agreement.

7.4 Documents. All files, papers, records, documents, compilations, summaries,
lists, reports, notes, databases, tapes, sketches, drawings, memoranda, and
similar items (collectively, “Documents”), whether prepared by Riel, or
otherwise provided to or coming into the possession of Riel, that contain any
proprietary information about or pertaining or relating to Eagle, its parent,
subsidiaries and/or affiliates and/or their businesses (“Eagle Information”)
shall at all times remain their exclusive property. Promptly after a request by
Eagle or the termination of Riel’s employment, Riel shall take reasonable
efforts to (i) return to Eagle all Documents in any tangible form (whether
originals, copies or reproductions) and all computer disks containing or
embodying any Document or Eagle Information and (ii) purge and destroy all
Documents and Eagle Information in any intangible form (including computerized,
digital or other electronic format) as may be requested in writing by the
Chairman of the Board of Eagle, and Riel shall not retain in any tangible form
any such Document or any summary, compilation, synopsis or abstract of any
Document or Eagle Information.

7.5 Non-Competition.

7.5.1 Riel hereby acknowledges and agrees that, during the course of employment
by Eagle, Riel will become familiar with and involved in all aspects of the
business and operations of Eagle. Riel hereby covenants and agrees that from the
Commencement Date until the earlier to occur of (a) the date one hundred eighty
(180) days after Riel’s last day of employment with Eagle or (b) December 31,
2009, Riel will not at any time (except for Eagle), directly or indirectly, in
any capacity (whether as a proprietor, owner, agent, officer, director,
shareholder, partner, principal, member, employee, contractor, consultant or
otherwise) render any services to a bank or savings and loan or a holding
company of a bank or savings and loan (in any case, a “Bank”), or to any person
or entity that is attempting to form a Bank, with respect to any Bank office,
branch or other facility (in any case, a “Branch”) that is (or is proposed to
be) located within a thirty-five (35) mile radius of the location of Eagle’s
headquarters on the date hereof (including, without limitation, being involved
in any manner in the operations of or having any responsibilities with respect
to any Branch).

7.5.2 This Section 7.5 shall not apply if prior to December 31, 2009, there is a
(i) merger or consolidation of Eagle with a third party in which Eagle is not
the survivor, (ii) sale of a controlling interest in Eagle to a third party or
(iii) a sale of all or substantially all of the business or assets of Eagle to a
third party, and this Agreement is not assigned to such third party or Riel’s
employment hereunder is otherwise terminated by such third party in connection
with such merger, consolidation or sale.  Further, mere ownership of less than
two percent (2%) of the securities of any publicly held corporation shall not
constitute a violation of this Section.

7.6 Non-Interference. Riel hereby covenants and agrees that during her
employment and for a period of twelve (12) months after Riel’s last date of
employment with Eagle, Riel will not, directly or indirectly, for herself or any
other Person (whether as a proprietor, owner, agent, officer, director,
shareholder, partner, principal, member, employee, contractor, consultant or any
other capacity), induce or attempt to induce any customers, suppliers, officers,
employees, contractors, consultants, agents or representatives of, or any other
person that

5


--------------------------------------------------------------------------------


has a business relationship with, Eagle or any of its parent, subsidiaries and
affiliates to discontinue, terminate or reduce the extent of their relationship
with Eagle and/or any such parent, subsidiary or affiliate or to take any action
that would disrupt or otherwise be disadvantageous to any such relationship, nor
will Riel otherwise solicit any customer or employee of Eagle on behalf of
herself or any other Person or entity.

7.7 Injunction. In the event of any breach or threatened or attempted breach of
any such provision by Riel, Eagle shall, in addition to and not to the exclusion
of any other rights and remedies at law or in equity, be entitled to seek and
receive from any court of competent jurisdiction (i) full temporary and
permanent injunctive relief enjoining and restraining Riel and each and every
other Person concerned therein from the continuation of such volatile acts and
(ii) a decree for specific performance of the applicable provisions of this
Agreement, without being required to furnish any bond or other security.

7.8  Reasonableness.

7.8.1  Riel has carefully read and considered the provisions of this Article 7
and, having done so, agrees that the restrictions and agreements set forth in
this Article 7 are fair and reasonable and are reasonably required for the
protection of the interests of Eagle and its business, shareholders, directors,
officers and employees. Riel further agrees that the restrictions set forth in
this Agreement will not impair or unreasonably restrain Riel’s ability to earn a
livelihood.

7.8.2 If any court of competent jurisdiction should determine that the duration,
geographical area or scope of any provision or restriction’ set forth in this
Article 7 exceeds the maximum duration, geographic area or scope that is
reasonable and enforceable under applicable law, the parties agree that said
provision shall automatically be modified and shall be deemed to extend only
over the maximum duration, geographical area and/or scope as to which such
provision or restriction said court determines to be valid and enforceable under
applicable law, which determination the parties direct the court to make, and
the parties agree to be bound by such modified provision or restriction.

8.                                       Change in Control.

8.1                 Definition.  “Change in Control” means and shall be deemed
to have occurred if:

(a)  there shall be consummated any consolidation or merger of EBI in which EBI
is not the continuing or surviving corporation or pursuant to which shares of
EBI’s capital stock are converted into cash, securities or other property other
than a consolidation or merger of EBI in which the holders of EBI’s voting stock
immediately before the consolidation or merger shall, upon consummation of the
consolidation or merger, own at least 50% of the voting stock of the surviving
corporation, or any sale of all or substantially all of the assets of EBI;

(b)  any person (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall after
the Commencement Date become the beneficial owner (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of securities
of EBI representing fifty-one percent (51%) or more of the voting power of then
all outstanding securities of EBI entitled to vote generally in the election of
directors of EBI (including, without limitation, any securities of EBI that any
such person has the right to acquire pursuant to any agreement, or upon exercise
of conversion rights, warrants or options, or otherwise, which shall be deemed
beneficially owned by such person); or

(c)  individuals who at the Commencement Date constitute the entire Board of
Directors of EBI and any new directors whose election by the Board of Directors
of EBI, or whose nomination for election by EBI’s stockholders, shall have been
approved by a vote of at least a majority of the directors then in office who
either were directors at the Commencement Date or whose election or nomination
for election shall have been so approved, shall cease for any reason to
constitute at least a majority of the Board of Directors of EBI.

8.2           Change in Control Termination.  For purposes of this Agreement, a
“Change in Control Termination” means that while this Agreement is in effect:

6


--------------------------------------------------------------------------------


(a)  Riel’s employment with Eagle is terminated without Cause (i) within one
hundred twenty (120) days immediately prior to and in conjunction with a Change
in Control or (ii) within twelve (12) months following consummation of a Change
in Control; or

(b)  Riel is notified within one hundred twenty (120) days immediately prior to
consummation of a Change in Control or within twelve (12) months following
consummation of a Change in Control, that she will not be continued in a
position with Eagle that is comparable (has comparable compensation and
benefits, and is located within twenty-five (25) miles of Riel’s primary
worksite) to the position Riel holds at the time such notice is given if the
notice is given prior to the Change in Control or, if the notice is given after
a Change in Control, to the position Riel held immediately prior to the Change
in Control, and within fifteen (15) days after receiving such notification Riel
notifies Eagle that she is terminating her employment due to such change in her
employment, with her last day of employment to be mutually agreed to by Eagle
and Riel but which shall be not more than sixty (60) days after such notice is
given by Riel; or

(c)  If at the expiration of the twelve (12) month period following consummation
of a Change in Control (the “Action Period”) none of the events described in
Sections 8.2(a) and 8.2(b) above have occurred, Riel, within the thirty (30) day
period immediately following the last day of the Action Period, notifies Eagle
that she is terminating her employment due to the Change in Control, with her
last day of employment to be mutually agreed to by Eagle and Riel but which
shall be not more than sixty (60) days after such notice is given by Riel.

8.3           Change in Control Payment.  If there is a Change in Control
Termination, Riel shall be paid a lump-sum cash payment (the “Change Payment”)
equal to 2.99 times Riel’s Salary at the highest rate in effect during the
twelve (12) month period immediately preceding her last day of employment, such
Change Payment to be made to Riel within forty-five (45) days after her last day
of employment.

8.4           Adjustment.

(a) Notwithstanding anything in this Agreement to the contrary, if the
Determining Firm (as defined in Section 8.4(b)) determines that any portion of
the Change Payment and/or the portions, if any, of other payments or 
distributions in the nature of compensation by Eagle to or for the benefit of
Riel (including, but not limited to, the value of the acceleration in vesting of
restricted stock, options or any other stock-based compensation) whether or not
paid or payable or distributed or distributable pursuant to the terms of this
Agreement (collectively with the Change Payment, the “Aggregate Payment”), would
cause any portion of the Aggregate Payment to be subject to the excise tax
imposed by Code Section 4999 or would be nondeductible by Eagle pursuant to Code
Section 280G (such portion subject to the excise tax or being nondeductible, the
“Parachute Payment”), the Aggregate Payment will be reduced, beginning with the
Change Payment, to an amount which will not cause any portion of the Aggregate
Payment to constitute a Parachute Payment.

(b) All determinations required to be made under this Section 8.4, will be made
by a reputable law or accounting firm (the “Determining Firm”) selected by
Eagle.  All fees and expenses of the Determining Firm will be obligations solely
of Eagle.  The determination of the Determining Firm will be binding upon Eagle
and Riel.

9. Assignability.  Riel shall have no right to assign this Agreement or any of
Riel’s rights or obligations hereunder to another party or parties.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland applicable to contracts
executed and to be performed therein, without giving to the choice of law rules
thereof.

11. Notices. All notices, requests, demands and other communications required to
be given or permitted to be given under this Agreement shall be in writing and
shall be conclusively deemed to have been given (1) when hand delivered to the
other party, or (2) when received when by facsimile at the address a number set
forth below provided however, that notices given by facsimile shall no be
effective unless either a duplicate copy of such facsimile notice is promptly
given by depositing same in a States post office first-class postage prepaid and
addressed to the parties as set forth below, or the receiving party delivers a
written confirmation of receipt for such notice either by facsimile or any other
method permitted under this sub additionally, any notice given by facsimile
shall be deemed received on the next

7


--------------------------------------------------------------------------------


business day if such notice is received after 5:00 p.m. (recipient’s time) or on
a non-business day); or three (3) business days after the same have been
deposited in a United States post office with first-class certified mail, return
receipt, postage prepaid and addressed to the parties as set forth below; or (4)
the next business day after same have been deposited with a national overnight
delivery service reasonably approved by the parties (Federal Express and DHL
WorldWide Express being deemed approved by the parties), postage prepaid,
addressed to the parties as set forth below with next-business-day delivery
guaranteed, provided that the sending party received a confirmation of delivery
from the delivery service provider. The address of a party set forth below may
be changed by that party by written notice to the other from time to time
pursuant to this Article.

 

To:

Susan G. Riel

 

 

688 Ridge Road.

 

 

Mt. Airy, MD 21771

 

 

 

 

To:

EagleBank

 

 

C/O Ronald D. Paul

 

 

7815 Woodmont Ave.

 

 

Bethesda, MD 20814

 

 

 

 

cc:

Fred S. Sommer, Esquire

 

 

Shulman, Rogers, Gandal, Pordy & Ecker, P.A.

 

 

11921 Rockville Pike, Third Floor

 

 

Rockville, MD 20852

 

12. Entire Agreement. This Agreement contains all of the agreements and
understandings between the parties hereto with respect to the employment of Riel
by Eagle, and supersedes all prior agreements, arrangements and understandings
related to the subject matter hereof. No oral agreements or written
correspondence shall be held to affect the provisions hereof. No representation,
promise, inducement or statement of intention has been made by either party that
is not set forth in this Agreement, and neither party shall be bound by or
liable for any alleged representation, promise, inducement or statement of
intention not so set forth.

13. Headings. The Article and Section headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

14. Severability. Should any part of this Agreement for any reason be declared
or held illegal, invalid or unenforceable, such determination shall not affect
the legality, validity or enforceability of any remaining portion or provision
of this Agreement, which remaining portions and provisions shall remain in force
and effect as if this Agreement has been executed with the illegal, invalid or
unenforceable portion thereof eliminated.

15. Amendment: Waiver. Neither this Agreement nor any provision hereof may be
amended, modified, changed, waived, discharged or terminated except by an
instrument in writing signed by the party against which enforcement of the
amendment, modification, change, waiver, discharge or termination is sought. The
failure of either party at any time or times to require performance of any
provision hereof shall not in any manner affect the right at a later time to
enforce the same. No waiver by either party of the breach of any term, provision
or covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term, provision or covenant contained in this Agreement.

16. Gender and Tense. As used in this Agreement, the masculine, feminine and
neuter gender, and the singular or plural number, shall each be deemed to
include the other or others whenever the context so indicates.

17. Binding Effect. This Agreement is and shall be binding upon, and inures to
the benefit of, Eagle, its successors and assigns, and Riel and her heirs,
executors, administrators, and personal and legal representatives.

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

EagleBank

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

Susan G. Riel

 

 

 

 

 

Susan G. Riel

 

 

 

 

 

Date

 

 

9


--------------------------------------------------------------------------------